                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LEREX R. DOOLEY,                                               CIVIL ACTION
               Petitioner
          v.

ERIC TICE et al.,                                              NO. 17-4315
                       Respondents


                                       MEMORANDUM

 PRATTER, J.                                                                    DECEMBER 12, 2019

        On February 25, 2019, the Court granted Petitioner Lerex R. Dooley leave to file an

addendum to his objections to Magistrate Judge Caracappa's December 3, 2018 Report and

Recommendation. See Order (Doc. No. 30). Mr. Dooley now seeks "Leave To Supplement the

Record to the ORDER of ... The 25th Day of February, 2019." See Pet'r's Mot. for Leave to

Suppl. R. (Doc. No. 36). Mr. Dooley invokes Federal Rule of Appellate Procedure 10(e)(2) and

asks the Court to supplement the record with two declarations, both by Mr. Dooley, to "bring

clarity to when certain after/ newly discovered evidence was submitted to the state court, support[]

the Habeas claims without changing its nature, and rebut points raised by the Respondent." Id.

For the reasons below, the Court denies Mr. Dooley's request.

                                             DISCUSSION

       Federal Rule of Appellate Procedure 10(e)(2)(B) permits a district court to correct an

omission or misstatement of the district court record and forward a certified supplemental record

for use on appeal. FED. R. APP. P. 10(e)(2). Mr. Dooley's case is still pending in this Court,

making Rule 10(e)(2)(B) inapplicable.

       Further, Local Rule of Civil Procedure 72.1 (IV)( c) instructs that"[ a]11 issues and evidence

shall be presented to the magistrate judges, and unless the interest of justice requires it, new issues


                                                   1
and evidence shall not be raised after the filing of the Magistrate Judge's Report and

Recommendation if they could have been presented to the magistrate judge." First, Mr. Dooley

signed the declarations he seeks to add to the record on August 30, 2019, after Magistrate Judge

Caracappa had already filed her Supplemental Report and Recommendation on August 15, 2019.

See Pet'r's Mot. for Leave to Suppl. R. Exs. A, B (Doc. No. 36); Suppl. R. & R. (Doc. No. 34).

Second, Mr. Dooley's declarations do not raise issues or evidence that could not have been

presented to Magistrate Judge Caracappa. Rather, the Court finds that the issues Mr. Dooley raises

were in fact already presented.

        Each declaration is discussed in tum, but first a brief background. Both declarations

surround Kevin Hiller-a witness from Mr. Dooley's trial-and his unredacted 302 proffer. See

Pet'r's Mot. for Leave to Suppl. R. Exs. A, B (Doc. No. 36). At the time of Mr. Dooley's trial,

only a redacted version of Mr. Hiller's proffer was available. See Pet'r's Mot. for Leave to Suppl.

R. Ex. B (Doc. No. 36). Mr. Dooley only first obtained the unredacted version years later, after

the PCRA court had already issued an opinion in Mr. Dooley's case. Id.

   I.      The First Declaration

        In his first declaration, Mr. Dooley argues that the claims set out in grounds one and three

of his petition are not procedurally defaulted. See Pet'r's Mot. for Leave to Suppl. R. Ex. A (Doc.

No. 36).    Mr. Dooley already raised this argument in his objections to Magistrate Judge

Caracappa's December 3, 2018 Report and Recommendation, and the Court referred the case back

to Magistrate Judge Caracappa to address those very arguments. See Order (Doc. No. 30).

        Mr. Dooley then argues that the PCRA court's conclusion that "[t]here is no evidence that

Hiller perpetrated a homicide or was otherwise 'involved' in a homicide" was unreasonable.

Pet'r's Mot. for Leave to Suppl. R. Ex. A (Doc. No. 36). Again, Mr. Dooley already raised this




                                                 2
argument in his Motion for Leave to File Addendum, and Magistrate Judge Caracappa fully

addressed it in her Supplemental Report and Recommendation. See Pet'r's Mot. for Leave to File

Addendum at 4 (Doc. No. 29); Suppl. R. & R. at 19 (Doc. No. 34) ("Because the 2007 Agreement

connects Hiller in some way to a 'murder' we can agree that the PCRA court's conclusion was

questionable.").

         Finally, Mr. Dooley's first declaration asserts that his ineffective assistance of counsel

claim related to his attorney's failure to argue prosecutorial misconduct is not defaulted. See

Pet'r's Mot. for Leave to Suppl. R. Ex. A (Doc. No. 36). Magistrate Judge Caracappa already

liberally construed Mr. Dooley's claims and reviewed the merits of his ineffective assistance of

counsel claim. See Suppl. R. & R. at 19 (Doc. No. 34) (finding Mr. Dooley's ineffective assistance

of counsel claim defaulted without excuse, but deciding "[n]evertheless, for the sake of judicial

efficiency [to] review the merits of petitioner's claim").

         Because all the arguments raised in Mr. Dooley's first declaration were previously raised

by Mr. Dooley and addressed by Magistrate Judge Caracappa, the interest of justice does not

require supplementing the record with their inclusion.

   II.      The Second Declaration

         Mr. Dooley's second declaration first notes that the unredacted version of the 302 proffer

was not uncovered until after the PCRA court had issued an opinion in Mr. Dooley's case. See

Pet'r's Mot. for Leave to Suppl. R. Ex. B (Doc. No. 36). He argues that this caused findings and

assertions of the PCRA court and the prosecutors to go unchallenged. Id. However, Magistrate

Judge Caracappa was already fully aware of this timing when evaluating Mr. Dooley's claims. See

Suppl. R. & R. at 17 (Doc. No. 34) ("The unredacted version of the 302 proffer was uncovered by




                                                  3
petitioner's mother on February 20, 2016, after the PCRA court issued its Opinion on August 4,

2015.").

       Mr. Dooley then argues that the prosecutors and law enforcement officers in his case

possessed Mr. Hiller's unredacted 302 proffer at the time of his trial because the unredacted proffer

was eventually provided "by individuals prosecuted in the 'same jurisdiction"' as Mr. Dooley.

Pet'r's Mot. for Leave to Suppl. R. Ex. B (Doc. No. 36). Mr. Dooley has already raised this issue.

See Pet. for Writ of Habeas Corpus at 13 (Doc. No. 1) ("The unredacted version was apart [sic] of

the discovery in the Commonwealth's case involving the 2006 murder. The Philadelphia Distrit

[sic] Attorney's Office prosecuted the murder charge and made an agreement to give Hiller

immunity. There is no excuse ... not to have known about the unredacted version of the FD-320

Proffer. For purposes of a Brady violation[,] the prosecution has a constructive possession of any

evidence 'in the possession of same arm of the state."') (quoting United States v. Perdomo, 929

F.2d 967, 971 (3d Cir. 1991)). 1

       Lastly, Mr. Dooley argues that the material in the unredacted proffer would have been

helpful to the defense's arguments and tactics at trial. See Pet'r's Mot. for Leave to Suppl. R. Ex.

B (Doc. No. 36). Once again, Mr. Dooley has already made this argument. See Pet. for Writ of

Habeas Corpus at 14 (Doc. No. 1) ("A review of the unredacted version of the Federal Proffer

could have been used to prove the defense[']s strategy.").

       Because all the arguments raised in Mr. Dooley's second declaration were previously

raised by Mr. Dooley and addressed by Magistrate Judge Caracappa, the interest of justice does

not require supplementing the record with their inclusion.




        The Court notes that the text of Perdomo actually states "in the possession of some arm of
the state." 929 F.2d at 971 (emphasis added).


                                                 4
                                        CONCLUSION

       For the foregoing reasons, Mr. Dooley's Motion for Leave to Supplement Record is denied.

An appropriate Order follows.




                                                   UNITED STATES DISTRICT JUDGE




                                              5
